Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on September 02, 2021 for Application No. 16/596,143. By the amendment, claims 1-2, 7, 19-24 are pending with claims 1, 2 and 7 being amended, claims 3-6 and 8-18 being canceled and newly claims 19-24 being added.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Kallis on 02/03/2022.
The application has been amended as follows:
Claim 22:
- -A coupling and control assembly for use in a vehicle and having multiple operating modes, the assembly comprising: 
a powertrain component supported for rotation in first and second directions about an axis; 
a ring gear part supported on the powertrain component for rotation with the powertrain component about the axis, the ring gear part having a first coupling face oriented to face axially with respect to the axis and a third coupling face oriented to face radially with respect to the axis, the first coupling face of the ring gear part having at least one first locking 8Serial No. 16/596143Atty. Dkt. No. MEII0388PUSPformation facing axially with respect to the axis and the third coupling face of the ring gear part having at least one second locking formation facing radially 
a coupling member fixed in position on a stationary member of the vehicle, the coupling member having a second coupling face oriented to face axially with respect to the axis and a fourth coupling face oriented to face radially with respect to the axis; 
second coupling face of the coupling member having a first pocket facing axially with respect to the axis, the first pocket having a first locking element received therein, the second coupling face of the coupling member being in opposition with the first coupling face of the ring gear part; 
the fourth coupling face of the coupling member having a second pocket facing radially with respect to the axis, the second pocket having a second locking element received therein, the fourth coupling face of the coupling member being in opposition with the third coupling face of the ring gear part; 
a first actuator, in response to receiving a first control signal, to move the first locking element of the coupling member into engagement with one of the at least one first locking formation of the ring gear part to prevent rotation of the powertrain component in the first direction about the axis; and 
a second actuator, in response to receiving a second control signal, to move the second locking element of the coupling member into engagement with one of the at least one second locking formation of the ring gear part to prevent rotation of the powertrain component in the second direction about the axis- -

Drawings
The replacement sheets of Figures 1-8 were received on 09/02/2021.  These drawings are accepted.

Specification
The amendments to paragraphs [0021], [0031], [0041], [0062] - [0065] and [0067] of the specification were received on 09/02/2021.  These amendments are accepted.

Allowable Subject Matter
Claims 1-2, 7, 19-24 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a coupling and control assembly for use in a motor vehicle having the combination features and arrangement recited in the claim and particularly “a second portion of the second coupling face of the coupling member having at least one second locking formation facing axially with respect to the axis, the second portion of the second coupling face of the coupling member being in opposition with the second portion of the first coupling face of the powertrain component; an actuator, in response to receiving a control signal, to move    the second locking element of the coupling member into engagement with one of the at least one first locking formation of the powertrain component  to prevent rotation of the powertrain component in a-the first direction about the axis”.
Regarding claim 19, the prior art of record fails to disclose or render obvious a coupling and control assembly for use in a motor vehicle having the combination features and arrangement recited in the claim and particularly “a second portion of the second coupling face of the coupling member having a second pocket facing axially with respect to the axis, the second pocket having a second locking element received therein, the second portion of the second coupling face of the coupling member being in opposition with the second portion of the first coupling face of the powertrain component”.
Regarding claim 22, the prior art of record fails to disclose or render obvious a coupling and control assembly for use in a motor vehicle having the combination features and arrangement recited in the claim and particularly “the fourth coupling face of the coupling member having a second pocket facing radially with respect to the axis, the second pocket having a second locking element received therein, the fourth coupling face of the coupling member being in opposition with the third coupling face of the ring gear part”.

The closest prior art references are Kimes and Swales previously indicated in the office action mailed on 04/02/2021. 
Kimes and Swales both disclose equivalent coupling devices as detailed in the prior office action.  However, they do not disclose the particular features and arrangements as required by claims 1, 19 and 22. See the detailed action mailed 04/02/2021.
Claims 2, 7, 20 and 23-24 are allowed as being dependent upon the allowed base claims.



Response to Amendment
The amendment filed on 09/02/2021 has been entered. Applicant’s amendments have overcome each and every objection and the rejection of claims 1-18 being rejected under USC § 112 (b) indicated in the prior office action. The objections and rejection have been withdrawn.

	Response to Arguments	
Applicant’s arguments on pages 16-18, 19, 23-25 and 28-29 of the Remarks, filed 09/02/2021, with respect to claims 1, 4-8 and 10 being rejected under 35 USC § 102(a)(1) by Kimes, claims 1, 3 and 8-9 by Swales and claims 1-2, 11, 13-16 and 18 being rejected under 35 USC § 103 over Nobuyasu in view of Kimes have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/TINH DANG/Primary Examiner, Art Unit 3659